J-S08030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: C.C., A MINOR                    :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: K.C., MOTHER                 :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 1529 MDA 2021

              Appeal from the Order Entered October 22, 2021
               In the Court of Common Pleas of Mifflin County
                    Orphans’ Court at No(s): 2021-00022


 IN RE: C.C., A MINOR                    :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: K.C., MOTHER                 :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 1530 MDA 2021

              Appeal from the Order Entered October 22, 2021
               In the Court of Common Pleas of Mifflin County
                    Orphans’ Court at No(s): 2021-00023


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:               FILED: MAY 16, 2022

      In these consolidated appeals, K.C. (Mother) appeals from the October

22, 2021 orders involuntarily terminating her parental rights to her sons, C.C.
J-S08030-22


a/k/a Ch.C. (born September 2013) and C.C. a/k/a Ca.C. (born August 2015)

(collectively, the Children).1 We affirm.

       The facts underlying these appeals involve the Children’s long-term

sexual abuse and exploitation by their biological father, C.C., Jr. (Father),

during their formative years, which has resulted in trauma.2 This case began

in 2018, when Mother reported to Mifflin County Children and Youth Social

Services Agency (Agency) that she discovered child pornography on Father’s

phone, and that Father stated he put his mouth on one of the Children’s

penises.3 N.T., 9/23/21, at 385; Orphans’ Ct. Op., 10/22/21, at 3, n. 3. The

Agency then provided in-home services for Mother and the Children from

September 17, 2018, to December 26, 2018, when the Agency closed the case

because (1) Mother stated she would not allow the Children to be around

Father; (2) Mother was participating with service providers; and (3) the

Children were receiving ongoing trauma therapy from Kristen Hennessy, Ph.D.

N.T., 9/22/21, at 100.


____________________________________________


1On December 17, 2021, this Court consolidated Mother’s appeals sua sponte
pursuant to Pa.R.A.P. 513 and 2138.

2The orphans’ court also terminated Father’s parental rights to the Children.
However, Father did not appeal.

3 On August 23, 2018, Father was indicated as a perpetrator by commission
for causing sexual abuse or exploitation of the Children. N.T., 9/22/21, at
105; Petitioner’s Exhibit 6. Specifically, Ch.C., the older child, then nearly age
five, disclosed that Father would make him put his mouth on Ca.C.’s “dinky,”
and Father would watch, and Father would put his mouth on Ch.C.’s “dinky.”
Id.

                                           -2-
J-S08030-22


      However, on January 26, 2019, the Agency received a referral alleging

Mother had allowed Father to stay in her home overnight, when the Children

were present, which Mother did not dispute. N.T., 9/22/21, at 100, 389. The

Children were then three and five years old. The Agency was granted custody

of the Children on or about January 29, 2019. The Agency was particularly

concerned about Mother’s mental health, housing and income, her inability to

protect the Children, unwillingness to participate with service providers and

accept feedback, and her ability to appropriately respond to the Children’s

behaviors caused by past trauma. Id. at 104.

      Because Mother allowed Father around the Children, she was indicated

as a perpetrator by omission on October 15, 2019.            Id. at 105-106.

Specifically, Mother was indicated as a perpetrator for causing sexual abuse

or exploitation of a child through any act or failure to act and creating a

likelihood of sexual abuse or exploitation of a child. Id.

      On February 11, 2019, following a hearing, the Children were

adjudicated dependent. Mother was granted supervised visitation with the

Children, and Father’s visitation was suspended.

      The Agency prepared permanency plans with reunification as the

Children’s goal, between February 2019, to February 2021.        Id. at 102.

Mother’s objectives under the permanency plans required, in part, that she

      ensure that the emotional, physical, medical, and educational
      needs of the [C]hildren are met. She will meet the [C]hildren’s




                                     -3-
J-S08030-22


         mental health needs. She will demonstrate protective capacities[4]
         of the [C]hildren. She will ensure her own mental health needs
         are met. She will obtain and maintain stable housing and income,
         and she will cooperate with the Agency and other service
         providers.

Id. at 107. Five permanency review hearings were held, all of which resulted

in permanency orders finding that Mother had made minimal progress in her

permanency goals. Id. at 103-104.

         In August 2020, Child Protective Services opened an investigation of

Mother due to Ca.C. alleging that she, inter alia, “was exposing herself for

sexual gratification by asking [him] to touch” her. Id. at 106. Mother’s visits

with the Children were suspended temporarily during the investigation. Id.

at 23.

         The orphans’ court noted that on October 9, 2020, Mother was found to

be an indicated perpetrator of abuse by commission with respect to Ca.C. Id.

at 106; Orphans’ Ct. Op., 10/22/21, at 2, n.2. On October 19, 2020, the

Agency filed a petition to temporarily suspend visitation based on the opinion

of the Children’s trauma therapist that it was in their best interest for Mother’s

visits to remain suspended.         N.T., 9/22/21, at 32.   The court granted the

Agency’s petition on October 20, 2020. Based on the foregoing, Mother’s last

visit with the Children was in August 2020. Id. at 223.


____________________________________________


4 The Children’s trauma therapist described “protective capacity” as Mother’s
ability to understand that the Children “were terribly traumatized by their
father . . . and that she was never going to put them in a situation like that
again. . . .” N.T., 9/22/21, at 89.

                                           -4-
J-S08030-22


       On May 17, 2021, the Agency filed petitions for the involuntary

termination of Mother’s and Father’s parental rights to the Children pursuant

to 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b). On July 20, 2021, the orphans’

court appointed Erica J. Shoaf, Esquire, as the Children’s legal counsel, and

Robert M. Covell, Esquire, as the Children’s guardian ad litem (GAL).

       The evidentiary hearing occurred on September 22 and 23, 2021.5,      6



The Agency presented the testimony of Kristen Hennessy, Ph.D., a licensed

psychologist and expert in child trauma therapy; Brenda Dobson, the Agency

placement caseworker; Darlene Griffith, a family counselor at Family

Intervention Crisis Services (FICS); and David G. Ray, M.Ed., a licensed

psychologist. The Agency also introduced twelve exhibits, which the orphans’

court admitted into evidence.          Mother, who was represented by counsel,

testified on her own behalf, and she presented no other witnesses.

       The record reveals that Dr. Hennessy commenced trauma therapy in

separate sessions with the Children in October 2018, when they were then



____________________________________________


5 The certified record includes two separately bound transcripts dated
“Wednesday, September 22, 2021, 8:30 a.m.” One transcript is identified as
“Volume I of II,” and the other as “Volume II of II.” However, the latter
represents the testimony received by the orphans’ court on September 23,
2021, and we refer to this transcript by that date.

6 Father did not appear for the hearing. Upon agreement of the parties’
counsel, the orphans’ court dismissed Father’s attorney at the beginning of
the hearing after he explained that Father had not participated in any of the
dependency proceedings and had failed to respond to his outreach throughout
the case. N.T., 9/22/21, at 4-7.

                                           -5-
J-S08030-22


three and five years old and in Mother’s custody. N.T., 9/22/21, at 10-11, 15.

Mother and the Agency reported to Dr. Hennessy that the Children were, inter

alia, “masturbating compulsively, including in their feces; they were acting

out sexually with one another; and that [Ch.C.] was exhibiting a lot of tantrum

behaviors reporting that he was hearing the voice of his parents; and that

[Ca.C.] was also inserting items into his rectum frequently.” Id. at 10-11. In

addition, Dr. Hennessy learned that the Children had witnessed domestic

violence between Mother and Father. Id. at 11.

       Dr. Hennessy diagnosed the Children with Post-traumatic Stress

Disorder (PTSD) due to the degree that they were “sexualized and

traumatized.” Id. at 15-16, 19. She testified that the Children presented a

behavioral pattern of “fight, flight, [and] freeze.”     Id. at 22.     During

approximately eighteen months that Children had visitation with Mother, Dr.

Hennessy testified that they made “very slow” progress, and they “were

moving [in and out of] foster homes a lot.”7 Id. She specified that Ca.C., the

younger child, verbalized fear of Mother, and Ch.C. would have temper

tantrums “the whole night before” a scheduled visit with Mother. Id. at 22-

23. Dr. Hennessy explained that Ch.C.’s tantrums included breaking things


____________________________________________


7 At the time of the hearing, Ch.C. was in his fourth foster placement, and
Ca.C. was in his fifth placement. N.T., 9/22/21, at 45. The Children had
resided in the same foster homes until August 2020, when Ca.C. was placed
in a new foster home. Id. at 125, 198. Dr. Hennessey recommended
separating the Children because they triggered each other’s sexualized
behavior. Id. at 85-87.

                                           -6-
J-S08030-22


and hurting people. Id. at 47. In one tantrum, Ch.C. caused an unidentified

caseworker to suffer a concussion. Id. at 48.

      After FICS stopped Mother’s visitations with Children in August 2020,

Dr. Hennessy testified that the Children made “very significant progress.” Id.

at 34, 48. She opined that, at present, Ca.C. “is really thriving. He is doing

quite well. He still has symptoms . . . but he understands sexual boundaries.”

Id. at 34. Dr. Hennessy stated that Ch.C. “has made very significant progress

[, but] [h]e is still a little bit behind where [Ca.C.] is.” Id. at 35. For example,

she explained that Ch.C. is “far less sexualized,” and his tantrums are less

frequent and less severe. Id. However, he is fearful of upsetting Mother,

which Dr. Hennessy described as a “loyalty conflict.” Id.

      Darlene Griffith, the family counselor at FICS, commenced services

specifically for Mother in March 2019, which continued through the time of the

hearing, including, but not limited to, (1) counseling sessions that focused on

Mother’s mental health, and (2) parenting education sessions that focused on

learning the Children’s therapeutic needs. N.T., 9/22/21, at 153-156. Ms.

Griffith and Mother participated in monthly telephone conferences with Dr.

Hennessy about the Children’s therapeutic needs as related to her parenting.

Id. at 20, 157, 180. Ms. Griffith provided a visitation plan to Mother, that

included written expectations and/or recommendations for parenting the

Children, all of which were provided by Dr. Hennessy and discussed during the

monthly telephone conferences. Id. at 166-167.


                                       -7-
J-S08030-22


      From September until November 2019, Mother followed the visitation

plan and implemented the recommendations, and, according to Ms. Griffith,

“we saw a significant change in visits for the better.” Id. at 168-170. In

addition, Mother was attending the Children’s appointments with Dr.

Hennessy, to which Ms. Griffith accompanied Mother.           Id. at 171.    In

December 2019, FICS permitted the Children to attend visitation together with

Mother, and it increased the visits from two to four hours per week, one hour

of which was permitted in Mother’s home. Id. at 170-171. However, Ms.

Griffith testified that Mother soon regressed by “really struggl[ing] with

following the recommendations.” Id. at 171, 178. The Children’s behavior,

in turn, also regressed. Id. at 171-172.

      The testimony of Ms. Griffith, Dr. Hennessy, and Ms. Dobson, the

Agency caseworker, revealed that Mother regressed in her parenting by

disagreeing that the Children’s behavioral problems were the result of being

profoundly traumatized.    Id. at 93-94, 111-115, 171, 224.        In fact, Ms.

Dobson testified that Mother “has stated multiple times that her kids were not

hurt or put in harm while in her care. . . .” Id. at 115. Dr. Hennessy explained

that Mother originally understood that the Children suffered trauma from

sexual abuse, but she has gone “back and forth.” Id. at 93. Therefore, “she

has not consistently provided the [C]hildren with what they need. . . .” Id. at

93-94. Specifically, Dr. Hennessy testified that Mother has never provided

the Children with the ability “to feel safe” and with “trauma-informed


                                     -8-
J-S08030-22


parenting, meaning . . . attuned to [their] emotional needs and able and

willing to respond to [their] emotional needs.” Id. at 32-33.

      David G. Ray, M.Ed., a licensed psychologist, was referred by the

Agency to evaluate Mother’s psychological functioning and to perform a

bonding assessment. In the testing that he administered, Mother scored in

the superior range of intelligence. N.T., 9/23/21, at 247. However, Mother

has a long history of mental illness, and psychologist, David Ray, agreed with

her present diagnoses of bipolar disorder, attention deficit disorder, and PTSD.

Id. at 260, 276.   In addition, Mr. Ray stated that Mother has “dependent

personality traits,” which affect her judgment in romantic relationships. Id.

at 276. Mr. Ray opined, “when I look at all of her own mental health issues,

she can’t provide what . . . the [C]hildren need to recover from their horrific

trauma.” Id. at 280. He further opined that the Children have a “disorganized

attachment” to Mother, the effect of which destabilizes them. Id. at 288-289.

      On October 22, 2021, the orphans’ court issued orders terminating

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and

(b) and Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2) and (b).

Mother timely filed notices of appeal and concise statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The

orphans’ court filed a Rule 1925(a) statement on December 20, 2021.

      On appeal, Mother presents the following issue for review:

      Mother and the reunification caseworker had a highly contentious,
      counterproductive relationship during the pendency of this case.

                                     -9-
J-S08030-22


      Did the trial court err when it found that the Agency provided by
      clear and convincing evidence that Mother’s parental incapacity
      cannot or will not be remedied and that termination was in the
      [C]hildren’s best interest when the Agency permitted open conflict
      and hostility between the assigned caseworker and Mother which
      negated any efforts to enable reunification with the [C]hildren?

Mother’s Brief at 3.

      We review involuntary termination orders for an abuse of discretion,

which our Supreme Court has explained “is limited to a determination of

whether the decree of the termination court is supported by competent

evidence.” In re Adoption of C.M., 255 A.3d 343, 358 (Pa. 2021). When

applying this standard, appellate courts must accept the trial court’s findings

of fact and credibility determinations if they are supported by the record.

Interest of S.K.L.R., 256 A.3d 1108, 1123 (Pa. 2021).         “Where the trial

court’s factual findings are supported by the evidence, an appellate court may

not disturb the trial court’s ruling unless it has discerned an error of law or

abuse of discretion.”   In re Adoption of L.A.K., 265 A.3d 580, 591 (Pa.

2021). An appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id.

      Termination of parental rights is governed by Section 2511 of the

Adoption Act.   If the orphans’ court determines the petitioner established

grounds for termination under subsection 2511(a) by clear and convincing

evidence, then the orphans’ court must assess the petition under subsection

2511(b), which focuses on the child’s needs and welfare. In re T.S.M., 71

                                     - 10 -
J-S08030-22


A.3d 251, 267 (Pa. 2013). When reviewing a trial court’s order terminating

parental rights, we need only agree as to one subsection of Section 2511(a),

along with Section 2511(b), to affirm the termination of parental rights. In

re Adoption of K.M.G., 219 A.3d 662, 672 (Pa. Super. 2019) (en banc)

(citation omitted).

      Instantly, we analyze the orders pursuant to Section 2511(a)(2) and

(b), which provide as follows.

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

                                     ...

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).


                                    - 11 -
J-S08030-22


      The grounds for termination of parental rights under Section 2511(a)(2)

due to parental incapacity are not limited to affirmative misconduct and may

also include acts of refusal and incapacity to perform parental duties. In re

S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021) (citation omitted). We also note

that a parent is “required to make diligent efforts towards the reasonably

prompt assumption of full parental responsibilities.”      In re Adoption of

M.A.B., 166 A.3d 434, 443 (Pa. Super. 2017) (citation omitted).             At a

termination hearing, the orphans’ court may properly reject as untimely or

disingenuous a parent’s vow to follow through on necessary services when the

parent failed to cooperate with the agency or take advantage of available

services during the dependency proceedings. In re S.C., 247 A.3d at 1105

(citation omitted).

      With respect to Section 2511(b), this Court has stated that the trial court

“must . . . discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” In re

C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (citation omitted). Further,

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent.

In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010).            Our Supreme Court

explained, “Common sense dictates that courts considering termination must

also consider whether the children are in a pre-adoptive home and whether

they have a bond with their foster parents.” In re T.S.M., 71 A.3d at 268.

                                     - 12 -
J-S08030-22


The T.S.M. Court directed that, in weighing the bond considerations pursuant

to Section 2511(b), “courts must keep the ticking clock of childhood ever in

mind.” Id. at 269. The T.S.M. Court observed, “[c]hildren are young for a

scant number of years, and we have an obligation to see to their healthy

development quickly.    When courts fail . . . the result, all too often, is

catastrophically maladjusted children.” Id.

              Mother’s Claim That Agency Obstructed Her Progress

      In her sole issue on appeal, Mother claims that the Agency obstructed

her progress “in learning how to parent her traumatized children.” Mother’s

Brief at 6.   Specifically, Mother contends that the Agency “permitted and

fostered open conflict and hostility between Mother and the assigned

reunification caseworker, negating any effort to enable reunification with” the

Children. Id. Mother submits that the orphans’ court abused its discretion by

dismissing “the effect of the reunification caseworker’s antagonistic behavior”

on her reunification efforts.   Id. at 12.    Mother argues that the Agency

obstructed her progress and, therefore, the orphans’ court’s conclusion that

her parental incapacity cannot or will not be remedied is not supported by the

record. Id. at 16. As such, Mother’s argument implicates the final element




                                    - 13 -
J-S08030-22


of Section 2511(a)(2).8 After review, we conclude that Mother’s argument

merits no relief as it is not supported by the record.

       Although Mother does not name the reunification caseworker with whom

she “had a highly contentious, counterproductive relationship during the

pendency of this case,” in its opinion accompanying the subject orders, the

orphans’ court found that Mother had a high level of conflict with Ms. Griffith,

the FICS caseworker, who, in turn, had a contentious relationship with Lori

Rocco, Mother’s individual therapist. Orphans’ Ct. Op., 10/22/21, at 5, n. 4;

Mother’s Brief at 3. The orphans’ court found:

       FICS caseworker Ms. Griffith was asked by Mother to remove
       herself from the case as Mother believed that Ms. Griffith was
       actively working against her. Additionally, it was alleged by
       Mother and testified by Ms. Griffith, that Mother once overbooked
       herself with a therapy session with Lori Rocco and Ms. Griffith, and
       Ms. Griffith allegedly forced Mother to terminate Mother’s therapy
       session or risk a negative assessment for Mother’s permanency
       review. Lori Rocco made several complaints to Ms. Griffith’s
       supervisor over this issue and asked that Ms. Griffith not to be
       involved in the case as well. Mother maintains that Ms. Griffith
       actively works to make Mother lose parental rights to her children
       and [Mother] focused heavily on that conflict during [her]
       testimony. Ms. Griffith denies that she ever forced Mother to
       terminate a therapy session, and she did not see a reason to
____________________________________________


8 Because Mother’s sole argument is that her incapacity was caused by conflict
with her reunification team, she has waived on appeal any claim regarding the
first two elements of Section 2511(a)(2), as well as any claim with respect to
Section 2511(b).        See Krebs v. United Refining Company of
Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (stating that any issue
not set forth in or suggested by an appellate brief’s Statement of Questions
Involved is deemed waived); see also In re M.Z.T.M.W., 163 A.3d 462, 465-
66 (Pa. Super. 2017) (explaining this Court will not review an appellant’s claim
unless it is included in the statement of questions involved, developed in his
or her argument, and supported by citation to relevant legal authority).

                                          - 14 -
J-S08030-22


       remove herself from this case. Neither Lori Rocco, nor Ms.
       Griffith’s supervisor[,] testified [in this case].

Orphans’ Ct. Op., 10/22/21, at 5, n. 4.9




____________________________________________


9 By way of background, Ms. Griffith testified that, in May 2020, she scheduled
Mother’s monthly telephone conference with Dr. Hennessey, and in addition
to Ms. Griffith, it was to include Ms. Dobson, the Agency caseworker. N.T.,
9/22/21, at 180. Ms. Griffith testified that she confirmed the time with Mother,
and when the time for the conference arrived, Mother was in a telephone
counseling session with her therapist, Lori Rocco. Id. at 181. Ms. Griffith
explained, “So I asked [Mother] what she wants to do. . . . She indicated
that she would end the phone call with her therapist and that she would
participate in the phone call with myself, [Ms. Dobson], and [Dr. Hennessey]
because her boys were more important, and I said okay.” Id. Ms. Griffith
testified, “It was Lori’s belief that I made [Mother] discontinue her therapy to
attend a phone call and ever since then it has not been a very great
relationship with Lori [Rocco].” Id. at 181-182. On cross-examination by
Mother’s counsel, Ms. Griffith explained that Mother “miscommunicated” to
Ms. Rocco how and why she ended her counseling session that day. Id. at
192. Ms. Griffith testified that Ms. Rocco “continues to be very angry. . . . I
would say it’s [Mother’s] therapist [who] is holding on to the grudge.” Id.

Mr. Ray, the licensed psychologist who evaluated Mother, testified on cross-
examination by Mother’s counsel that he did not find unusual the animosity
between Lori Rocco and Ms. Griffith. N.T., 9/23/21, at 300. He explained that
“therapists can form close relationships with their clients. . . . They are very
invested in what is happening in their life and so on and so forth. . . .
Therapists can get very frustrated when they are like why doesn’t Children
and Youth ask me my opinion before they say mom can’t have visits with the
kids? Why don’t you come to me? I meet this person every week. I know
this mother. And that sets the stage for animosity.” Id. at 300-301.
Importantly, Mr. Ray testified:

       Q. What is the effect on [Mother] that she has one professional
       fighting with another one of the professionals and both of them
       are . . . reportedly trying to help her?

(Footnote Continued Next Page)


                                          - 15 -
J-S08030-22


       Mother described her relationship with Ms. Griffith as “toxic.”       N.T.,

9/23/21, at 368.        She explained, “When you have a worker who says

absolutely everything you say is just wrong and that her opinion is fact, you

can’t – there is no discussion or communication. There is no learning taking

place and that became bad.”           Id.      Mother provided an example that she

described as “the swatting incident.” Id. at 366. Mother testified that Ms.

Griffith accused her of spanking Ch.C. while they were in Dr. Hennessey’s

office, and Mother initially denied striking Ch.C. Id. Mother stated, “And the

next day I went up to [Ms. Griffith] and I was like, you know what? I’m sorry.

That completely missed my notice.               I know that’s something we’re not

supposed to do.       I’m sorry. Thank you for pointing that out to me.”       Id.

Nevertheless, Mother testified, “that literally was the beginning of the end with

my relationship with her.” Id. at 367.

       Ms. Griffith testified about the incident, as follows.      On January 28,

2020, she and Mother attended the Children’s therapy appointment with Dr.

Hennessy. N.T., 9/22/21, at 173. At one point, Mother took Ch.C. to the

hallway where there was a sink, and Ms. Griffith observed Mother tell Ch.C.,

“I told you to keep your fingers out of your nose, and she spanked him. This


____________________________________________


       A. Well, in my mind it has very little to nothing to do [with it]
       because they are doing two different jobs. I think that had a lot
       to do with [the disagreements between the professionals].

Id. at 301-302.


                                            - 16 -
J-S08030-22


resulted in [Ch.C.] hitting Mother three to four times before being called back

to therapy.” Id. Ms. Griffith also explained that Mother:

      threatened spanking [the Children] in visits and . . . she had been
      educated that physical discipline is not recommended for these
      children specifically because they are trauma children. And so,
      again, this was right around when we thought we were seeing
      progress. This kind of just really solidified the regression that we
      saw in [Mother].

Id. at 173-174.

      In its Rule 1925(a) statement, the orphans’ court noted that there is

animosity between Mother and Ms. Griffith.          Orphans’ Ct. Rule 1925(a)

Statement, 12/20/21, at 4 (unpaginated).         However, the orphans’ court

disagreed “that this conflict in any way relates to the issue of termination, as

the core issue of this termination is the extensive trauma the [C]hildren

suffered, and Mother’s inability to treat the [C]hildren’s trauma.” Id. at 5.

The orphans’ court concluded that it is “tenuous a[t] most, that the conflict

[between Ms. Griffith and Mother] is the sole barrier stopping Mother from

reunification with her children.”    Id.   On this record, we agree with the

orphans’ court, and we discern no abuse of discretion in the orphans’ court’s

conclusion.

      Indeed, we have uncovered no evidence to support Mother’s claims that

her poor relationship with Ms. Griffith impacted her reunification efforts or that

the Agency fostered any conflict. Dr. Hennessy testified, “it’s common when

parents have kids in care that there is some tension[,] and I have absolutely

seen parents and teams work through that. . . . I think that is part of why a


                                     - 17 -
J-S08030-22


psychological evaluation was done on [Mother] [by Mr. Ray] to kind of look at

what is going on, what is going on that there’s tension, and would that tension

repeat if there was a new team, etc.” N.T., 9/22/21, at 71. However, Dr.

Hennessy did not testify that any animosity among the reunification team and

Mother precluded Mother from meeting her parenting goals. Id. Dr. Hennessy

explained:

      Q. What has been [M]other’s focus throughout the dependency
      proceedings?

      A. So, my experience of [M]other’s focus has been [on] trying to
      highlight team conflict instead of the [C]hildren’s trauma. My
      experience has been that [Mother] has consistently tried to use
      the conversations with me to discount the [C]hildren’s symptoms,
      making it about something other than their trauma, and to
      highlight . . . issues other than the well-being of the [C]hildren.
      [Mother] typically used those conversations to kind of change the
      narrative away from my understanding of the focus of the
      conversation[,] which is what do your children need? What is
      going on with your kids[,] and what do they need?

Id. at 92-93 (emphasis added). Mother stopped speaking voluntarily to Dr.

Hennessy in approximately August of 2020, up through and including the time

of the termination hearing. Id. at 60. Mother acknowledged that she stopped

speaking to Dr. Hennessy and stated, “What ended the phone calls with

Kristen Hennessy [was that] I was informed of the investigation against me

[based on Ca.C.’s allegations of sexual abuse].” Id. at 372.

      Mr. Ray testified extensively about his psychological evaluation of

Mother. He stated, “Sadly, based on my evaluation . . . it is my opinion that

[M]other still lacks the parental capacity to deal with these two severely


                                    - 18 -
J-S08030-22


traumatized children.” N.T., 9/23/21, at 280. Mr. Ray attributes Mother’s

incapacity to her “mental health issues.” Id. He did not believe that Mother’s

animosity toward Ms. Griffith was the reason that Mother failed to meet her

parenting goals. Id. at 301-302. Moreover, Mr. Ray opined that no additional

services could remedy Mother’s parental incapacity. Id. at 280-281.

     On this record, we discern no abuse of discretion in the orphans’ court

concluding that Mother’s animosity toward Ms. Griffith was not an obstacle to

Mother’s reunification with the Children.    Rather, as set forth above, the

evidence demonstrates that Mother failed to follow Dr. Hennessy’s parenting

recommendations because Mother did not agree that the Children’s behaviors

were caused by the trauma they endured.        Indeed, on cross-examination

Mother testified that “some of” the Children’s behaviors are caused by

genetics, and not by trauma.      N.T., 9/23/21, at 403.     In addition, the

testimony revealed that Mother was incapable of understanding what would

trigger the Children’s behavior and how situations can be traumatizing. Id.

at 118.

     For these reasons, we agree with the orphans’ court. Mother cannot or

will not remedy her repeated and continued incapacity to parent the Children

through the trauma they endured. Mother’s failure or refusal has caused the

Children to be without essential parental care, control or subsistence

necessary for their physical or mental well-being since January 26, 2019.

Accordingly, we conclude that the orphans’ court did not abuse its discretion


                                    - 19 -
J-S08030-22


when it terminated Mother’s parental rights to the Children under Section

2511(a)(2).

      Regarding Section 2511(b), we are constrained to conclude that Mother

has not raised nor argued any issue in this regard. Indeed, Section 2511(b)

is never mentioned in Mother’s brief, and we conclude that the issue is waived.

See M.Z.T.M.W., 163 A.3d at 465-66 (providing that where an appellate brief

fails to provide any argument on an issue, the claim will be deemed waived)

(citation omitted). Moreover, we are not required to address Section 2511(b)

sua sponte when the issue was waived. Id. at 466, n.3.

      However, even if Mother had preserved a claim with respect to Section

2511(b), we would conclude that the evidence demonstrates that terminating

Mother’s parental rights would best serve the Children’s developmental,

physical, and emotional needs and welfare. See T.S.M., 71 A.3d at 267; 23

Pa.C.S. § 2511(b). For the first time, the Children are now in pre-adoptive

placements, and they have formed “secure attachments” with their respective

foster parents. N.T., 9/22/21, at 59, 126. Mr. Ray testified that the Children

“need a sense of permanency.” N.T., 9/23/21, at 321. He opined that it would

be “a disaster” to remove the Children from their foster parents with whom

they have a secure attachment “because these kids are . . . extremely frail.”

Id. at 326.   Accordingly, even if Mother had preserved a challenge under

Section 2511(b), we would discern no abuse of discretion and find no basis

upon which to disturb the orphans’ court’s orders.


                                    - 20 -
J-S08030-22


     For the reasons set forth above, we conclude that Mother is due no relief.

Therefore, we affirm the orders terminating Mother’s parental rights.

     Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/16/2022




                                   - 21 -